Citation Nr: 0532869	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy with 
congestive heart failure, claimed as secondary to service 
connected disabilities to include chronic undifferentiated 
schizophrenia with alcohol and diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected disabilities to 
include chronic undifferentiated schizophrenia with alcohol 
abuse and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to December 
1952 and from January 1969 to July 1971.  He retired in July 
1971 with more than 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  In April 2004, this case was remanded for further 
development.

The Board notes that the veteran has been adjudicated 
incompetent for VA purposes, however, the record shows that 
his custodian has been given appropriate notice as necessary 
under the Veterans Claims Assistance Act. 


FINDINGS OF FACT

1.  Cardiomyopathy with congestive heart failure is not shown 
by competent medical evidence to have a nexus to the 
veteran's service connected disabilities to include chronic 
undifferentiated schizophrenia with alcohol abuse and 
diabetes mellitus.

2.  Hypertension is not shown by competent medical evidence 
to have a nexus to the veteran's service connected 
disabilities to include chronic undifferentiated 
schizophrenia with alcohol abuse and diabetes mellitus.


CONCLUSIONS OF LAW

1.  Cardiomyopathy with congestive heart failure was not 
incurred in or aggravated by active military service, nor is 
it proximately due to or the result of the veteran's service-
connected disabilities to include chronic undifferentiated 
schizophrenia with alcohol abuse and diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result 
of the veteran's service-connected disabilities to include 
chronic undifferentiated schizophrenia with alcohol abuse and 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a heart condition to include 
hypertension.  At a June 1971 retirement examination clinical 
evaluation of the lungs, chest, heart, and vascular system 
revealed normal findings.  The veteran's blood pressure was 
within normal limits.

VA treatment records dated in June 2000 noted a history of 
congestive heart failure and an irregular heart beat.  The 
veteran was seen due to some bradycardia and a blood pressure 
of 96/40.  His electrocardiogram showed no significant 
changes from a prior study conducted one year previously.  
Present were sinus bradycardia and the right bundle branch 
block.  His heart rate on the electrocardiogram was 59 beats 
pre minute, and there was evidence of a first degree AV-
block.  

At a November 2000 VA diabetes examination, the examiner 
noted that the veteran had been diagnosed with diabetes in 
1969, at age 37, and that he was taking Glyburide and 
metformin.  The examiner diagnosed diabetes mellitus with 
cataract and peripheral neuropathy.  The examiner also 
diagnosed that the veteran was hypotensive, with a history of 
hypertension on medication.  The examiner assessed that the 
veteran's hypertension "could be" due to either his 
medications or an autonomic neuropathy.

At a November 2000 VA cardiac examination, the examiner 
indicated that the veteran did not have any documented 
cardiac disease until approximately one year ago, when he was 
found to have evidence of congestive heart failure.  At that 
time a dipyridamole thallium scan was ordered revealing 
normal myocardial perfusion.  It was noted that the veteran 
had several admissions for heart failure related symptoms and 
that a June 2000 echocardiogram revealed an ejection fraction 
of 20 - 25 percent with hypokinetic wall motion, mild 
pericardial effusion, trivial mitral regurgitation, and 
trivial tricuspid regurgitation.  

The examiner opined that the veteran's risk factors for 
coronary artery disease included, in pertinent part, 
diabetes.  The examiner also found that the veteran's past 
history of binge drinking put him at increased risk of 
alcoholic cardiomyopathy.  The examiner determined that the 
veteran's congestive heart failure was due to left 
ventricular systolic dysfunction. The examiner found that the 
veteran did not have findings of coronary artery disease, and 
concluded that his left ventricular dysfunction and 
congestive heart failure could not be causally linked to 
diabetes mellitus.  The examiner explained that a myocardial 
perfusion study showed normal perfusion, making focal 
coronary artery stenosis as related to diabetes mellitus 
unlikely.  The examiner listed as possible causes of for the 
left ventricular dysfunction diabetic small vessel disease, 
alcohol toxicity due to past alcohol abuse, or idiopathic 
(other unidentified) cause.  Thus, this examiner has 
expressed possibilities of causes of current cardiac 
disorders, either as due to service-connected diabetes 
mellitus with possibly resulting small vessel disease, or as 
due to past alcohol abuse.

A VA psychiatrist and a VA internist who were treating the 
appellant signed a September 2001 letter expressing the 
opinion that the veteran's congestive heart failure "may be 
the complication of many physical conditions which include 
diabetes and psychotropic medications."

The issues were remanded by the Board in April 2004 for 
further adjudication to include a VA examination to obtain 
clear etiology opinions.

At an April 2005 VA examination, the examiner noted that he 
reviewed the claims folder.  It was noted that the veteran 
was diagnosed with diabetes mellitus at a young age when he 
was in the service and was prescribed medication.  A history 
of alcohol abuse in service was also noted.  The veteran was 
noted to be service connected, in part, for schizophrenia and 
diabetes mellitus.  

The examiner noted that in 1999 the veteran developed 
congestive heart failure.  An echocardiogram performed in 
2000 showed an ejection fraction of 20 percent with global 
hypokinesia.  There was mild pericardial effusion with 
trivial mitral regurgitation and trivial tricuspid 
regurgitation.  He also had a perfusion scan which was 
normal, but there was global hyperkinesia.  He was evaluated 
by cardiology in the past and it was concluded that there was 
left ventricular dysfunction, possibly primarily myocardiac 
disease, rather than any perfusion abnormality due to 
coronary artery disease.  

The examiner indicated that there was also a history of 
hypertension in the past and that the veteran had been on 
medication.  Notably, the exact reading and the range of 
hypertension was not documented.  He was on various 
medications.  

On physical examination an EKG showed a right bundle branch 
block with left anterior hemiblock and possible inferior wall 
myocardial damage.  There was a rare ventricular ectopic 
beat.  The impressions included congestive heart failure, 
idiopathic cardiomyopathy, a history of hypertension, chronic 
undifferentiated schizophrenia, and a history of alcohol 
abuse.

In the discussion segment of the examination, the examiner 
indicated that the veteran had congestive heart failure due 
to the cardiomyopathy which appeared to be idiopathic.  The 
veteran had diabetes mellitus, which was service connected 
and there was no documentation of renal involvement or 
persistent hypertension associated with the uncontrolled 
diabetes mellitus.  Therefore, the etiology of the 
hypertension appeared to be independent and was not likely 
related to the service connected diabetes.

This examiner noted that the claims file was reviewed and the 
letter signed by the veteran's two treating VA physicians who 
indicated "they believe that his congestive heart failure 
may be the complication of his many physical conditions which 
include diabetes and his psychotropic medication".  The 
examiner noted that the letter was dated in September 2001, 
and did not provide any other information to support the 
statement.  He further noted that there was no medical 
evidence cited to support their statement or contention, no 
research literature cited, and was "opinion only" without 
any supporting confirmation and could not be taken into 
consideration.  

Similarly, the two VA examinations were reviewed.  The VA 
heart examination in November 2000 indicated that it was not 
possible to link the veteran's diabetes to his heart failure.  
His most recent myocardial perfusion study revealed normal 
perfusion making focal coronary artery stenosis secondary to 
or compounded by diabetes unlikely.  It indicated as well 
that "the patient's left ventricular dysfunction was due to 
alcohol intoxicity from the past, or may just be 
idiopathic."  The April 2005 examiner, however, noted that 
the veteran's alcohol abuse was from remote history and was 
not a likely cause.  The dysfunction was judged to more 
likely be due to an idiopathic origin.  

At the November 2000 diabetes examination the examiner only 
cited as one of her diagnoses: "Hypotensive with history of 
hypertension on medication (this could either be secondary to 
his polypharmacies or autonomic neuropathy)."  It was noted 
that this referred to the veteran being hypotensive rather 
than hypertensive and the examiner reached no firm 
conclusion, nor cited any basis for this opinion.  

The examiner's conclusions were that it was not likely that 
the veteran's cardiomyopathy with congestive heart failure 
was caused by, or chronically worsened by his service 
connected chronic undifferentiated schizophrenia which 
included alcohol abuse or his service connected diabetes.  
There was no scientific, medical, or research literature that 
supported the contention that any psychiatric disorder causes 
cardiomyopathy with congestive heart failure or hypertension.  
There was no indication that the veteran's diabetes mellitus 
caused or worsened his cardiomyopathy with congestive heart 
failure as there was no documentation of any renal 
involvement or persistent hypertension associated with 
uncontrolled diabetes mellitus.  It was not likely that the 
veteran's hypertension was caused or chronically worsened by 
medications taken for treatment of his chronic 
undifferentiated schizophrenia or diabetes mellitus.  There 
was no medical, scientific, or research literature that 
supported the contention that psychiatric disorders or 
medication for them cause hypertension or cardiomyopathy with 
congestive heart failure.  It was noted that the veteran had 
a history of hypertension independent of diabetes and had 
been on medication prescribed specifically for the control of 
congestive heart failure.  This controlled his borderline 
hypertension as well.  

The examiner indicated that the veteran's cardiomyopathy and 
congestive heart failure were unrelated to the veteran's 
period of service.  These were diagnosed in 1999, long after 
the veteran's discharge from military service.  He did not 
have any evidence of cardiac disease prior to 1999 when the 
condition was diagnosed.  

The examiner indicated that none of the documentation of 
record contained any information to refute the conclusions 
that he reached in his report.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the February 2001 decision on appeal, he was 
not prejudiced by such failure.  In this regard, written 
notice provided in April 2004 fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the parties to submit all pertinent evidence in their 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include the conduct of appropriate 
examinations.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury or disease incurred or 
aggravated in the line of duty while performing active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Certain chronic disabilities, such as 
arteriosclerosis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Applicable regulations also provide that 
a disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for cardiomyopathy with 
congestive heart failure and hypertension, claimed as 
secondary to the service connected disorders including 
chronic undifferentiated schizophrenia with alcohol abuse and 
diabetes mellitus.

The veteran's VA treating physicians rendered a statement 
concerning his congestive heart failure in September 2001.  
They indicated that they believed his congestive heart 
failure may be a complication of the many physical conditions 
to include diabetes, and the use of psychotropic medication.  
Notably, the September 2001 statement did not provide any 
medical evidence to support the statement made.  As "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence," 
Swann v. Brown, 5 Vet.App. 229, 233 (1993), it follows that 
the September 2001 medical statement is inadequate to 
establish a connection between the veteran's congestive heart 
failure and his service connected disorders to include 
chronic undifferentiated type schizophrenia and diabetes.  
Such a connection is essential in a claim for secondary 
service connection.

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 
Vet.App. 429, 433 (1995) (Board favoring one medical opinion 
over another is not error).  Further, the United States Court 
of Appeals for Veterans Claims rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet.App. 467, 471 (1993).

A November 2000 VA heart examination indicated that it was 
not possible to link the veteran's diabetes to his heart 
failure.  His most recent myocardial perfusion study revealed 
normal perfusion making focal coronary artery stenosis 
secondary to or compounded by diabetes unlikely.  It 
indicated as well that "the patient's left ventricular 
dysfunction was due to alcohol intoxicity from the past, or 
may just be idiopathic."  It was, however, noted that the 
veteran's alcohol abuse, was from remote history and was not 
a likely cause, with the dysfunction more likely idiopathic.  

While a November 2000 VA diabetes examination found the 
appellant to be "Hypotensive with history of hypertension on 
medication (this could either be secondary to his 
polypharmacies or autonomic neuropathy), it is noted that 
this referred to the veteran being hypotensive.  Further, the 
examiner reached no firm conclusion, nor cited any basis for 
her opinion.  Swann.

The April 2005 VA examiner made a through review of the 
claims file and opined that it was not likely that the 
veteran's cardiomyopathy with congestive heart failure was 
caused by, or chronically worsened by his service connected 
chronic undifferentiated schizophrenia which included alcohol 
abuse or his service connected diabetes.  There was no 
scientific, medical, or research literature that supported 
the contention that any psychiatric disorder caused 
cardiomyopathy with congestive heart failure or hypertension.  
The examiner further wrote that there was no indication that 
the veteran's diabetes mellitus caused or worsened his 
cardiomyopathy with congestive heart failure as there was no 
documentation of any renal involvement or persistent 
hypertension associated with uncontrolled diabetes mellitus.  
The examiner stated that the veteran's cardiomyopathy and 
congestive heart failure were unrelated to his period of 
active military service since they were not diagnosed for 
many years following final separation and there was no 
evidence of symptomatology prior to the diagnosis rendered 
during 1999.

The examiner also concluded that the veteran's hypertension 
was suggestive as being independent and not likely related to 
the disability of diabetes mellitus.  He opined that it was 
not likely that the veteran's hypertension was caused or 
chronically worsened by medications taken for treatment of 
his chronic undifferentiated schizophrenia or diabetes 
mellitus.  There was no medical, scientific, or research 
literature that supported the contention that psychiatric 
disorders or medication for them cause hypertension or 
cardiomyopathy with congestive heart failure.

It is determined that the April 2005 VA opinion is more 
persuasive than the opinion rendered by the veteran's 
treating physicians.  The April 2005 VA examiner, after 
conducting an examination and reviewing the case file, 
rendered opinions that the veteran's cardiomyopathy with 
congestive heart failure and hypertension were not secondary 
to his service connected psychiatric disorder with alcohol 
abuse and diabetes mellitus.  The April 2005 VA examiner's 
opinions are more persuasive and complete than the opinion 
rendered by the veteran's treating physicians.

Accordingly, as the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable, and the claims for secondary service connection 
for cardiomyopathy with congestive heart failure and 
hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cardiomyopathy with 
congestive heart failure, claimed as secondary to service 
connected disabilities to include chronic undifferentiated 
schizophrenia with alcohol abuse and diabetes mellitus is 
denied.



Entitlement to service connection for hypertension, claimed 
as secondary to service connected disabilities to include 
chronic undifferentiated schizophrenia with alcohol abuse and 
diabetes mellitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


